In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of the Family Court, Queens County (Freeman, J.), dated June 11, 1997, which dismissed the petition.
Ordered that the order is reversed, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Family Court, Queens County, for further proceedings consistent herewith.
Contrary to the findings of the Family Court, the record demonstrates “good cause” to adjourn the fact-finding hearing briefly to secure the attendance of the complainant, who had manifested her cooperation by appearing on a prior scheduled fact-finding hearing date. The presentment agency acted diligently by subpoenaing the witness and telephoning the witness’s home and parents’ place of work (see, Matter of Paublo C., 246 AD2d 352; Matter of Bryant J., 195 AD2d 463). O’Brien, J. P., Sullivan, Joy and Friedmann, JJ., concur.